       Case 1:20-cv-00760-NONE-SAB Document 9 Filed 08/07/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SHERRY BECK,                                     )   Case No.: 1:20-cv-00760-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
13           v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                      )   THIS ACTION
14                                                    )
     M. PALLARES, et.al.,
                                                      )   FINDINGS AND RECOMMENDATION
15                                                    )   RECOMMENDING DISMISSAL OF ACTION
                    Defendants.                       )   FOR FAILURE TO COMPLY WITH A COURT
16                                                    )   ORDER AND FAILURE TO PROSECUTE
                                                      )
17                                                    )   (ECF Nos. 5, 6)

18           Plaintiff Sherry Beck is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20           Plaintiff filed the instant action on June 1, 2020. On June 2, 2020, the Court directed Plaintiff
21   to submit a signed application to proceed in forma pauperis or pay the $400.00 filing fee within thirty
22   days. (ECF No. 5.) Plaintiff failed to comply with the Court’s order. Therefore, on July 14, 2020, the
23   Court ordered Plaintiff to show cause within fourteen days why the action should not be dismissed.
24   (ECF No. 6.) Plaintiff has not filed a response to the order to show cause and the time to do so has
25   expired. Plaintiff was warned that dismissal would occur if he failed to obey the order.
26           A civil action may not proceed absent the submission of either the filing fee or a completed
27   application to proceed in forma pauperis. 28 U.S.C. §§ 1914, 1915. Based on Plaintiff’s failure to
28   comply with the Court’s order, dismissal of this action is appropriate. In re Phenylpropanolamine (PPA)
                                                          1
       Case 1:20-cv-00760-NONE-SAB Document 9 Filed 08/07/20 Page 2 of 2



1    Products Liability Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006); Local Rule 110.

2             Accordingly, it is HEREBY ORDERED that the Clerk of Court randomly assign a Fresno

3    District Judge to this action.

4             Further, it is HEREBY RECOMMENDED that this action be dismissed, without prejudice, for

5    failure to pay the filing fee or file a completed application to proceed in forma pauperis.

6             This Findings and Recommendation will be submitted to the United States District Judge

7    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

8    after being served with this Findings and Recommendation, Plaintiff may file written objections with

9    the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

10   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

11   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

12   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

13
14   IT IS SO ORDERED.

15   Dated:     August 7, 2020
16                                                      UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
